United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS           April 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                           No. 02-40415
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JUAN H. VILLARREAL,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-98-CR-743-ALL
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, appointed counsel for Juan

Villarreal, has moved for leave to withdraw in this criminal

appeal following a remand for resentencing and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).        In

response, Villarreal has filed several motions relating to the

appointment of an expert witness to review materials that were

not introduced at trial.    Villarreal’s motions are DENIED.       Our

independent review of the brief and the record discloses no

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40415
                               -2-

nonfrivolous issue for appeal.   Accordingly, the motion for leave

to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5TH

CIR. R. 42.2.